PER CURIAM.
We reverse an order dismissing Ren-noc’s complaint with prejudice.
The trial court looked outside the four corners of the complaint in finding that the contracts at issue were executed in Nevada. The applicable law is significant here. If Nevada law applies, the six-month limitation period placed in these Contracts may be valid, while if Florida law applies, it is undisputed that the parties’ contractual reduction of the limitations period is invalid. § 95.03, Fla. Stat.
The complaint’s factual allegations must be taken as true and all inferences construed favorably to the plaintiff, Rennoc, as non-moving party. Atkins v. Topp Telecom, Inc., 873 So.2d 397, 398 (Fla. 4th DCA 2004). The trial court’s finding that the complaint was executed in Nevada required an inferential step that was not in favor of Rennoc. As a result, dismissal is improper. We remand for further proceedings.
STONE, GROSS and HAZOURI, JJ, concur.